Title: To George Washington from David Stuart, 10 September 1798
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park—10th Sepr [17]98.

I have at length recieved a letter from Mr King dated the 26th Augt informing me that a vessell of Mr Chamberlayne’s was then landed and ready to sail with 246 barrells of corn for you—I presume she must be arrived before this—More would have been sent, if the vessell could have brought it—If you wish another load you will be pleased to inform Mr King of it—I hope you feel yourself perfectly recovered—I am with perfect respect Your Affecte & Obt Serv.

Dd Stuart

